                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA


CLEOTHUS PRICE (#398352)
                                                                        CmL ACTION
VERSUS
                                                                        NO. 19-708-JWD-RLB
BRENT THOMPSON, ET AL.
                                                    OPINION

           After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 14) dated February 3, 2020, to which no

objection was filed;

           IT IS ORDERED that the Court declines the exercise of supplemental jurisdiction

over any potential state law claims, and that this action is dismissed, with prejudice, as

frivolous and for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. §§ 1915(e) and 1915A.1

           Judgment shall be entered accordingly.

           Signed in Baton Rouge, Louisiana, on February 19, 2020.




                                                JUDG^JO^NW. deGRAVELLES
                                                UNITEDWATES DISTRICT COURT
                                                MTODLE DISTRICT OF LOUISIANA




1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury."
